PER CURIAM.
This is an attempted appeal by petition in •error with case-made attached. Judgment ■by the court quieting title in various parties was entered on July 28, 1955, and motion for new trial was overruled on September 29, 1955. Case-made was settled, signed and certified by the trial judge on December 28, 1955. The petition in error with case-made .attached was not filed in this court until January 24, 1956, twenty-seven days after the case-made was settled.
Our statute requires that proceedings be commenced within twenty (20) days from the date the case-made is settled. 12 O.S. 1955 Supp. Sec. 972. It is apparent that this court is without jurisdiction to review the .appeal.
Appeal dismissed.
CORN, V. C. J., and HALLEY, JOHNSON, WILLIAMS, BLACKBIRD, JACKSON and CARLILE, JJ., concur.
The Court acknowledges the aid of the Supreme Court Commission in the preparation of this opinion. After a tentative opinion was written by the Commission, the cause was assigned to a Justice of this Court. Thereafter, upon report and consideration in conference, the foregoing opinion was adopted by the Court.